Citation Nr: 1327698	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  11-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 3, 1969, to May 10, 1971.  He also had an additional 10 months and 25 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

In October 2011, the Veteran requested that he be afforded a hearing before a Board member via videoconference.  Although the Veteran appeared to withdraw the hearing request in February 2012, his representative confirmed in July 2013 that the Veteran in fact still desires a Board hearing via videoconference.  As the RO schedules this type of hearing, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  


							(CONTINUED ON NEXT PAGE)



No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

